Case: 09-50638     Document: 00511055561          Page: 1    Date Filed: 03/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 18, 2010

                                     No. 09-50638                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



United States of America, ex rel, WILLIAM D. ELLARD

                                           Plaintiff - Appellant

v.

MEDTRONIC INC; AUSTIN HEART, P.A.; DAUGHTERS OF CHARITY
HEALTH SERVICES OF AUSTIN, doing business as Seton Hospital; HEART
HOSPITAL IV, LP, doing business as Heart Hospital of Austin,

                                           Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CV-637


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant William D. Ellard (“Ellard”) appeals the district court’s
dismissal of his False Claims Act (“FCA”) suit against Defendants-Appellees
Medtronic, Inc., Austin Heart, P.A., Daughters of Charity Health Services of
Austin, and Heart Hospital IV, LP. After reciting Ellard’s numerous failures to


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50638    Document: 00511055561      Page: 2    Date Filed: 03/18/2010



                                  No. 09-50638

comply with the FCA’s statutory filing requirements, the district court dismissed
Ellard’s suit with prejudice, concluding that he had “incurably frustrated” the
statutory goals of the FCA by, inter alia, failing to file under seal and failing to
serve the government with a copy of the complaint before notifying the
defendants. For essentially the same reasons advanced by the district court, we
affirm.




                                         2